DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 1-13 are pending and under examination.

Priority
This application is a Continuation of US Application No. 16/539,330 filed August 13, 2019, which is a Continuation of Application No. 15/365,247, filed November 30, 2016 (abandoned), which is a Continuation of Application No. 14/432,012 (now US Patent 9,539,230 B2) filed on March 27, 2015, which was filed as PCT International Application No. PCT/JP2013/075287 on September 19, 2013, which claims the benefit under 35 U.S.C. § 119(a) to Patent Application No. 2012-217553, filed in Japan on September 28, 2012.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/365,247, filed on 12/15/2016.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 02/19/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
	Claim terms in need of explicit claim construction include the preamble, i.e., “[a] method of reducing an incidence of diabetes in a subject in need thereof”.  Specifically, it is necessary for the Examiner to determine whether the preamble is limiting as to the subject population of the claims.
	Case law material to the effect of the preamble on claim construction includes, inter alia, Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002); Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999); and Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003).
	In Catalina Mktg. Int’l, the Court held that the determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. In Pitney Bowes, Inc., the Court said that "[i]f the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Finally, in Jansen the Court determined that in considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.
	With this background, the Examiner considers the effect of the claim’s preamble on the scope of the intended subject population.  The preamble of Claim 1 recites “[a] method of reducing an incidence of diabetes in a subject in need thereof”. Thus, it is necessary to determine what subjects, out of all subjects that exist in the art, are “in need” of reducing an incidence of diabetes.  Turning to the as filed Specification, Applicants disclose that administration of statins is associated with an increased risk of diabetes.  (Specification at [0006].)  Indeed, the claimed invention is in fact based solely on Applicants analyzing the trial data obtained in a large scale randomized controlled trial (JELIS) where Japanese hyperlipidemia patients administered a statin and high purity EPA preparation were observed to exhibit no significant increase of the new incidence rate of the diabetes. (Specification at [0010].)  Notably, the subject population and results of the JELIS trial were publicly available almost a decade prior to Applicants’ earliest filing date.  Thus, the Examiner construes “a subject in need thereof” as recited in the preamble to at least include subjects being administered a statin.  However, Claim 1 further defines the subject as having a serum triglyceride concentration of at least 150 mg/dL.  Thus, Claim 1 is construed to require administration of a statin and EPA to a subject having a serum triglyceride concentration of at least 150 mg/dL.
	The claim preamble recites a purpose or intended use of the claimed method, i.e., “[a] method of reducing an incidence of diabetes in a subject”.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Here, the body of the claim fully sets forth all of the limitations of the claimed invention, i.e., administering to a subject a statin and EPA, wherein the subject has a serum triglyceride concentration of at least 150 mg/dL.  The preamble’s recitation of “reducing an incidence of diabetes” is merely the purpose or intended use of administering a statin and EPA to a subject having a serum triglyceride concentration of at least 150 mg/dL.  Indeed, it was merely a post-trial analysis of the data from the JELIS trial that formed the basis for the claimed invention.  To be clear, “reducing an incidence of diabetes” is construed as an inherent property/result of administering a statin and EPA to a subject having a serum triglyceride concentration of at least 150 mg/dL.
	Thus, Claim 1 is construed to require administration of a statin and EPA to a subject having a serum triglyceride concentration of at least 150 mg/dL.  The prior art need not expressly teach that the intended result of such administration is reducing an incidence of diabetes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(b) as being anticipated by YOKOYAMA ET AL. (American Heart Journal, October 2003, vol. 146, pages 613-620) as evidenced by Applicants’ admissions of prior art.
Applicants admit the “test data obtained in JELIS (Japan EPA Lipid Intervention Study)…conducted since 1996 was examined for examining the effect of suppressing the incidence (primary and secondary prevention) of the coronary artery event induced by long-term administration of high purity EPA preparation in Japanese hyperlipidemia patients”. (Specification at [0065].) The present Specification and Claims do not disclose or claim novel subject populations.  Rather, the Specification and Claims describe and claim treatment of a sub-population of Japanese hyperlipidemia patients that were inherently present and treated in JELIS as taught in Yokoyama et al.  
Yokoyama et al. teach JELIS – the Japan EPA Lipid Intervention Study, which is a large clinical trial that will evaluate whether EPA can make an additional improvement in mortality and morbidity of coronary artery disease beyond that of HMG-CoA reductase inhibitor treatment. (Abstract.) Recruited subjects had a serum triglyceride concentration of at least 150 mg/dL [mean of 187.9 mg/dL] and a serum total cholesterol of at least about 250 mg/dL [mean of 276.6 mg/dL]. (Table III.) EPA was administered at a dose of 600 mg, three times a day (total of 1800 mg/day).  The EPA is administered as EPADEL Capsule 300TM, comprising 300 mg of highly purified EPA ethyl ester per capsule.  (paragraph bridging p.615-616.) Either pravastatin or simvastatin was prescribed for all participants. (p.616, paragraph bridging left and right columns.)   
Yokoyama et al. thus anticipate the claimed method of administering a statin and a pharmaceutical composition containing EPA to a subject having a serum triglyceride concentration of at least 150 mg/dL as recited in Claim 1. Regarding Claim 3, by definition a serum triglyceride concentration > 150 mg/dL is considered hypertriglyceridemia. Regarding Claim 4, as the subjects had multiple risk factors of diabetes, i.e., were taking statin drugs, had hypertriglyceridemia, and had high cholesterol, the subjects were at a high risk of a “diabetes incident”. Regarding Claims 5-6, as noted supra the subjects had a serum total cholesterol of at least about 250 mg/dL [mean of 276.6 mg/dL]. Regarding Claims 11-12, the EPA was administered as EPADEL Capsule 300TM, comprising 300 mg of highly purified EPA ethyl ester per capsule. Regarding Claim 13, the regime was followed for a maximum of 5 years. (p.616, right column, last paragraph.). Regarding Claims 7-10, while Yokoyama et al. expressly identified the recited biological parameters of serum triglycerides (Claim 1), total cholesterol levels (Claims 5-6), and LDL-C levels of the patients treated in the JELIS trial taught therein, they do not expressly teach what the subjects’ fasting blood glucose levels were or whether they had impaired glucose tolerance.  However, the fact remains that Yokoyama et al. teach the same JELIS (Japan EPA Lipid Intervention Study) described by Applicants.  As such, JELIS as taught in Yokoyama et al. inherently treated patients who had a fasting blood glucose of at least 110 mg/dL to less than 126 mg/dL, even though such patients were not expressly identified in Yokoyama et al. or the focus of the data analysis Yokoyama et al.   Such is evidenced by Applicants’ admission that they merely extracted cases from the 18,645 JELIS cases and analyzed a different clinical outcome of these patients, i.e., new incidence of diabetes.  Put another way, Applicants did not administer a statin and EPA to novel patient populations.  In fact, Applicants did not administer a statin and EPA to any patients.  Rather, they merely carried out a post-hoc analysis of the data already acquired in JELIS, which was conducted since 1996, and extracted sub-populations of patients therefrom.  For example, Applicants state that 15,605 cases without definite diagnosis of the diabetes (EPA group, 7,810 cases; control group 7,795 cases) were extracted from 18,645 cases registered in JELIS and designated group 1.1  Next, 15,311 cases including the cases with the fasting blood glucose of less than 126 mg/dL and the cases wherein the fasting blood glucose had not been measured (EPA group, 7,650 cases; control group, 7,661 cases) were extracted from group 1.  (Specification at [0067]-[0068].)  In other words, Applicants’ invention is not a novel method of treatment – it is merely the recognition of an inherent property of the method taught Yokoyama et al., i.e., that a lower new incidence of diabetes was an additional clinical outcome in some of the patients treated in JELIS.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Here, JELIS (Japan EPA Lipid Intervention Study) as taught in Yokoyama et al. inherently met all of the limitations of the instant claims as the claimed patient populations had already been treated in JELIS.  Applicants merely analyzed the data of an extracted sub-population of patients that were already present in JELIS and now attempt to claim treatment of such patients that had already been treated in JELIS.  
In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Here, the applied prior art teaches the same method [administering a pharmaceutical composition comprising EPA ethyl ester to subjects being administered a statin] but is silent on reduced incidence of diabetes in specific sub-population(s) of the treated patients. However, Applicants admit that such sub-populations of treated patients were registered patients at the time of JELIS as they merely extracted data from a sub-population of patients that were already present in the JELIS registration data. Accordingly, that Applicants identified an inherent property of the method of JELIS in a particular sub-population of patients that were already present and treated in JELIS does not constitute a novel method of treatment as the claimed patient population(s) were necessarily present and treated in JELIS.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Here, the prior art discloses subject matter that inherently anticipates the claimed methods because the same subject population(s) were treated with the same active agent(s) as presently claimed.  That the data from JELIS was not analyzed by Yokoyama et al. in the same manner as analyzed by Applicants does not negate the fact that patients having the claimed fasting blood glucose, serum HDL cholesterol concentration, triglyceride concentration, etc. were already registered and treated in JELIS almost a decade prior to Applicants’ invention.  Indeed, Applicants admit that “[t]he number of patients who experienced new incidence of the diabetes (DM:Diabetes Mellitus) during the JELIS test (number of DM incidence), proportion of such patients (DM incidence rate, %), and the suppression rate of DM incidence by EPA administration (%) are shown in Table 1.” (Specification at [0071]) (Emphasis Added).  Thus, these patients were necessarily present “during the JELIS test” taught in Yokoyama et al. and a reduced incidence of new diabetes was an inherent clinical outcome in JELIS whether recognized or appreciated by Yokoyama et al. or not.
At bottom, Applicants are not entitled to patent the treatment of a population of subjects that were already treated over a decade prior to Applicants’ invention simply because they analyzed the patient data from those treated subjects and observed an inherent clinical outcome in a subpopulation of patients that resulted from that treatment, i.e., reduced incidence of diabetes.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(b) as being anticipated by SAITO ET AL. (Atherosclerosis, 2008, vol. 200, pages 135-140) (cited by Applicants in IDS filed 02/19/2021; NPL Cite no. 16) as evidenced by Applicants’ admissions of prior art.
Applicants admit the “test data obtained in JELIS (Japan EPA Lipid Intervention Study)…conducted since 1996 was examined for examining the effect of suppressing the incidence (primary and secondary prevention) of the coronary artery event induced by long-term administration of high purity EPA preparation in Japanese hyperlipidemia patients”. (Specification at [0065].) The present Specification and Claims do not disclose or claim novel subject populations.  Rather, the Specification and Claims describe and claim treatment of a sub-population of Japanese hyperlipidemia patients already inherently present and treated in JELIS as taught in Saito et al.  
SAITO ET AL. teach the same JELIS (Japan EPA Lipid Intervention Study) trial described by Applicants.  For example, Saito et al. teach hypercholesterolemic patients with serum TC levels ≥250 mg/dL (men: 40-75 years; women: postmenopausal-75 years) were followed for up to 5 years (mean: 4.6 years) using the prospective, randomized, open-label, blinded end-point evaluation (PROBE) method.  A total of 18,645 patients were registered and randomly assigned to either the EPA with stain (EPA group) or to statin alone (control group).  Eighty percent (n = 14,981) of the patients had no history of CAD and are the subject of Saito et al. (p.136, paragraph bridging left and right columns.) They teach all patients received 10 mg of pravastatin or 5 mg of simvastatin administered once a day.  In the EPA group, two 300-mg capsules containing EPA ethyl ester (EPA-E) with >98% purity were administered 3 times/day, for a total daily dose of 1800 mg. (p.136, right column, “2.2. Procedures”.) Regarding Claims 1, 3, and 10, Saito et al. expressly identified obesity and dyslipidemia, e.g., HDL-C < 40 mg/dL and/or serum triglyceride ≥ 150 mg/dL, as risk factors of primary interest and defined at the time of registration. (p.136, right column, “2.4. Risk factors”; Fig. 2; Table 1.) Regarding Claims 5-9, while Saito et al. expressly identified diabetes (physician-diagnosis or fasting plasma glucose ≥ 126 mg/dL) as a risk factor of primary interest for their report, the fact remains that SAITO ET AL. teach the same JELIS (Japan EPA Lipid Intervention Study) described by Applicants.  As such, JELIS inherently had patients with a fasting blood glucose of at least 110 mg/dL to less than 126 mg/dL, even though such patients were not the focus of Saito et al.  Put another way, Applicants did not administer a statin and EPA to novel patients, they merely examined the data acquired in JELIS, which was conducted since 1996, and extracted a sub-population of patients therefrom.  For example, Applicants state that 15,605 cases without definite diagnosis of the diabetes (EPA group, 7,810 cases; control group 7,795 cases) were extracted from 18,645 cases registered in JELIS and designated group 1.  Next, 15,311 cases including the cases with the fasting blood glucose of less than 126 mg/dL and the cases wherein the fasting blood glucose had not been measured (EPA group, 7,650 cases; control group, 7,661 cases) were extracted from group 1.  (Specification at [0067]-[0068].)  These patients (“cases”) were the “extracted” from the same population of 18,645 patients Saito et al. extracted their patient cases from.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Here, JELIS (Japan EPA Lipid Intervention Study) as taught in Saito et al. inherently met all of the limitations of the instant claims as all of the claimed patients had already been treated in JELIS.  Applicants merely extracted a sub-population of patients that were already present in JELIS and now attempt to claim treatment of such patients that had already been treated in JELIS.  
In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Here, the applied prior art teaches the same method [administering a pharmaceutical composition comprising EPA ethyl ester to subjects being administered a statin] and evaluated its effects on coronary artery disease in hypercholesterolemic patients with multiple risk risks but is silent on reduced incidence of diabetes in specific sub-populations of treated patients. However, Applicants admit that such sub-populations of treated patients were registered patients at the time of JELIS as they merely extracted data from a sub-population of patients that were already present in the JELIS registration data. Accordingly, that Applicants have identified an inherent property of the method of JELIS in a particular sub-population of patients that were present and treated in JELIS does not constitute a novel method of treatment as the claimed patient population(s) were necessarily present and treated in JELIS.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Here, the prior art discloses subject matter that inherently anticipates the claimed methods because the same subject population(s) were treated with the same active agent(s) as presently claimed.  That the data from JELIS was not analyzed by Saito et al. in the same manner as analyzed by Applicants (e.g., new incidence of diabetes in the treated patients) does not negate the fact that patients having the claimed fasting blood glucose, serum HDL cholesterol concentration, triglyceride concentration, etc. were already registered and treated in JELIS almost a decade prior to Applicants’ invention.  Indeed, Applicants admit that “[t]he number of patients who experienced new incidence of the diabetes (DM:Diabetes Mellitus) during the JELIS test (number of DM incidence), proportion of such patients (DM incidence rate, %), and the suppression rate of DM incidence by EPA administration (%%) are shown in Table 1.” (Specification at [0071]) (Emphasis Added). Thus, these patients were necessarily present “during the JELIS test” taught in Saito et al. and a reduced incidence of new diabetes was an inherent clinical outcome in JELIS whether recognized or appreciated by Saito et al. or not.
At bottom, Applicants are not entitled to patent the treatment of a population of subjects that were already treated over a decade prior to Applicants’ invention simply because they analyzed the patient data from those treated subjects and observed an inherent result that resulted from that treatment, i.e., reduced incidence of diabetes.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(b) as being anticipated by EP 2 022 495 A1 (Published 2/11/2009) (cited by Applicants in IDS filed 02/19/2021; Foreign Patent Document Cite No. 8) as evidenced by Applicants’ admissions of prior art.
Applicants admit the “test data obtained in JELIS (Japan EPA Lipid Intervention Study)…conducted since 1996 was examined for examining the effect of suppressing the incidence (primary and secondary prevention) of the coronary artery event induced by long-term administration of high purity EPA preparation in Japanese hyperlipidemia patients”. (Specification at [0065].)  The present Specification and Claims do not disclose or claim novel subject populations.  Rather, the Specification and Claims describe and claim treatment of a sub-population of Japanese hyperlipidemia patients already inherently present and treated in JELIS as taught in EP ‘495.  
EP ‘495 teaches the same JELIS (Japan EPA Lipid Intervention Study) described by Applicants and analyzed the data in relation to the number of risk factors at the registration as defined by the following (1) to (4):
 (1)	obesity: body mass index (BMI) of at least 25 [Claim 10];
(2)	 hypertension or prehypertension: systolic blood pressure (SBP) of at least 140 mmHg or diastolic blood pressure (DBP) of at least 90 mmHg;
(3)	diabetes, prediabetes, or abnormal glucose tolerance: fasting blood glucose (FBS) of at least 126 mg/dl or hemoglobin A1c (HbA1c) of at least 6.5% [Claim 10]; 
(4) 	hypertriglyceridemia or low HDL cholesterolemia: a triglyceride (TG) of at least 150 mg/dl or a HDL-C of less than 40 mg/dl [Claims 1 and 3]. 
The EPA-E group was orally administered with Epadel (Machida Pharmaceutical Co., Ltd.) typically at an adult dose of 600 mg per administration and 3 times a day after the meal. However, in the case of abnormal serum TG, the dose could be increased to 900 mg per administration and 3 times a day. In both groups, pravastatin sodium (Mevalotin™ tablets and fine granules, Daiichi Sankyo Co., Ltd.), simvastatin (Lipovas™ tablets, Banyu Pharmaceutical Co., Ltd.), or atorvastatin calcium hydrate (Lipitor™ tablets, Astellas Pharma Inc. and Pfizer Inc.) was used for the base drug, and these drugs were orally administered according to the prescribed dosage regimen. More specifically, pravastatin sodium was orally administered at a daily dose of 10 to 20 mg in a single dose or two divided doses; simvastatin was orally administered at a daily dose of 5 to 20 mg in a single dose; atorvastatin calcium hydrate was orally administered at a daily dose of 1 Oto 40 mg in a single dose.  (Examples.) It teaches a composition for preventing occurrence of cardiovascular events (primary prevention) in multiple risk patients, the composition containing at least ethyl icosapentate (hereinafter abbreviated as EPA-E). (p.2, [0001].) It teaches the inventors made an extensive study on a therapy of hypercholesterolemia patients and found that EPA-E has the effect of preventing occurrence of the cardiovascular events in patients suffering from multiple risk factors, and in particular, the effect of preventing occurrence of the cardiovascular events in male patients suffering from multiple risk factors. The present invention has been completed on the bases of such finding. Accordingly, the present invention is directed, inter alia:
(1)	 A composition for preventing occurrence of a cardiovascular event (primary prevention) in a hypercholesterolemia patient, the composition containing at least EPA-E as its effective component, wherein the patient also suffers from at least one risk factor selected from the group consisting of
(1)	obesity,
(2)	hypertension or prehypertension,
(3)	diabetes, prediabetes, or abnormal glucose tolerance, and
(4)	hypertriglyceridemia and/or low HDL cholesterolemia.
	(3)	A composition for preventing occurrence of a cardiovascular event in a hypercholesterolemia patient, the composition containing at least EPA-E as its effective component, wherein the patient also suffers from at least one of risk factors as defined by a body mass index (BMI) of at least 25 for the obesity; by a systolic blood pressure (SBP) of at least 140 mmHg or a diastolic blood pressure (DBP) of at least 90 mmHg for the hypertension or the prehypertension; by a fasting blood glucose (FBS) of at least 126 mg/dL or a hemoglobin A1c (HbA1c) of at least 6.5% for the diabetes, the prediabetes, or the abnormal glucose tolerance; and by triglyceride (TG) of at least 150 mg/dL and/or a HDL-C of less than 40 mg/dL for the hypertriglyceridemia and/or the low HDL cholesterolemia
(9)	A method for preventing occurrence of a cardiovascular event in a hypercholesterolemia patient by administering the patient with the composition according to any one of (1) to (8) above.
(p.3, [0007]; Examples.) It teaches the above-mentioned composition of the present invention containing at least EPA-E as its effective component is effective in preventing occurrence of cardiovascular events in hypercholesterolemia patients, and in particular, in preventing occurrence of cardiovascular events in hypercholesterolemia patients who have been treated with HMG-CoA RI but still suffer from the risk of the cardiovascular events. (p.3, [0008]; Examples.) It teaches while HMG-CoA RI includes all those having inhibitory action for 3-hydroxy-3-methylglutaryl coenzyme A reductase, the one used in the present invention is preferably a pharmaceutically administrable inhibitor which is preferably at least one member selected from the group consisting of pravastatin, simvastatin, lovastatin, fluvastatin, cerivastatin, atorvastatin, pitavastatin, rosuvastatin, and salts and derivatives thereof, and more preferably, pravastatin, lovastatin, simvastatin, fluvastatin, atorvastatin, pitavastatin, or rosuvastatin, and most preferably, pravastatin or simvastatin. (p.5, [0012].) It teaches "Diabetes" is the glucose metabolism disorder caused by hyposecretion of insulin from the insulin-producing cell in the pancreas or insufficient action of the insulin in the target cell. Exemplary non-limiting criteria proposed by Japan Diabetes Society is one of 1) fasting blood glucose of at least 126 mg/dl, 2) 75 g glucose tolerance test at 2 hours of at least 200 mg/dl, and 3) casual blood glucose level of at least 200 mg/dl; or a hemoglobin A1c (HbA1c) of at least 6.5%. The criteria, however, are not limited to these. "Prediabetes" is the condition in which the blood glucose level is between the normal value and the value in the diabetes. "Abnormal glucose tolerance" is the condition in which the blood glucose level in the glucose tolerance test is between the normal value and the value in the diabetes. These conditions are also referred to as the borderline diabetes, prediabetic state, and the diabetic high-risk group. For these conditions, exemplary non-limiting criteria include a fasting blood glucose of 110 to 125 mg/dl [Claims 8-9], a 75 g glucose tolerance test at 2 hours of 140 to 199 mg/dl, and a hemoglobin A1c (HbA 1c) of 5.6 to 6.4%. In the present invention, "diabetes, prediabetes, or abnormal glucose tolerance" means a condition with a fasting blood glucose (FBS) of at least 110 mg/dl or a hemoglobin A1c (HbA1c) of at least 5.6%, more strictly, a fasting blood glucose (FBS) of at least 110 mg/dl or a hemoglobin A1c (HbA1c) of at least 5.9%, and even more strictly with a fasting blood glucose (FBS) of at least 126 mg/dl or a hemoglobin A1c (HbA1c) of at least 6.5%. (p.7, [0024].)
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Here, JELIS (Japan EPA Lipid Intervention Study) as taught in EP ‘495 inherently met all of the limitations of the instant claims as all of the claimed subjects were treated in JELIS.  Applicants merely extracted a sub-population of patients that were already present in JELIS and now attempt to claim treatment of such patients that had already been treated in JELIS. 
In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Here, the applied prior art teaches the same method [administering a pharmaceutical composition comprising EPA ethyl ester to subjects being administered a statin and having certain biological parameters] and evaluated its effects on cardiovascular events in hypercholesterolemic patients with multiple risk factors but is silent on reducing the incidence of diabetes in specific sub-populations of treated patients. However, Applicants admit that such sub-populations of treated patients were registered patients at the time of JELIS as they merely extracted data from a sub-population of patients that were already present in the JELIS registration data. Accordingly, that Applicants have found a new, inherent property of the method of JELIS in a particular sub-population of patients that were present and treated in JELIS does not constitute a novel method of treatment as the claimed patient population(s) were necessarily present and treated in JELIS.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Here, the prior art discloses subject matter that inherently anticipates the claimed methods because the same subject population(s) were treated with the same active agent(s) as presently claimed.  That the data from JELIS was not analyzed by EP ‘495 in the same manner as analyzed by Applicants (e.g., new incidence of diabetes in the treated patients) does not negate the fact that patients having the claimed fasting blood glucose, serum HDL cholesterol concentration, triglyceride concentration, etc. were already registered and treated in JELIS almost a decade prior to Applicants’ invention.  Indeed, Applicants admit that “[t]he number of patients who experienced new incidence of the diabetes (DM:Diabetes Mellitus) during the JELIS test (number of DM incidence), proportion of such patients (DM incidence rate, %), and the suppression rate of DM incidence by EPA administration (%%) are shown in Table 1.” (Specification at [0071]) (Emphasis Added). Thus, these patients were necessarily present “during the JELIS test” taught in EP ‘495 et al. and a reduced incidence of new diabetes was an inherent clinical outcome in JELIS whether recognized or appreciated by EP ‘494 or not.
At bottom, Applicants are not entitled to patent the treatment of a population of subjects that were already treated over a decade prior to Applicants’ invention simply because they analyzed the patient data from those treated subjects and observed an inherent result that resulted from that treatment, i.e., reduced incidence of diabetes.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(b) as being anticipated by OIKAWA ET AL. (Atherosclerosis, 2009, vol. 206, pages 535-539) as evidenced by Applicants’ admissions.
Applicants admit the “test data obtained in JELIS (Japan EPA Lipid Intervention Study)…conducted since 1996 was examined for examining the effect of suppressing the incidence (primary and secondary prevention) of the coronary artery event induced by long-term administration of high purity EPA preparation in Japanese hyperlipidemia patients”.  Specification at [0065].  The present Specification and Claims do not disclose or claim novel subject populations.  Rather, the Specification and Claims describe and claim a sub-population of Japanese hyperlipidemia patients already inherently present and treated in JELIS as taught in Oikawa et al.  
OIKAWA ET AL. teach the same JELIS (Japan EPA Lipid Intervention Study) described by Applicants.  For example, Oikawa et al. teach JELIS was a large-scale clinical trial that investigated the effects of eicosapentaenoic acid (EPA) on coronary artery disease (CAD). In this paper, the data of patients registered in JELIS were analysed to compare the incidence of CAD between patients with impaired glucose metabolism (IGM) and normoglycemic (NG) patients. The effect of EPA on the incidence of CAD in patients with IGM was also assessed.  The 18,645 hypercholesterolemic patients registered in JELIS were divided into two groups. One group consisted of patients with IGM (n = 4565), which included the patients who had diabetes mellitus and patients who had a fasting plasma glucose of 110 mg/dL or higher, either at the time of registration or after 6 months. The other group consisted of NG patients (n = 14,080). (Abstract.) Regarding Claims 1 and 11-12, Oikawa et al. teach all patients received 10 mg of pravastatin or 5 mg of simvastatin administered once a day.  In the EPA group, two 300-mg capsules containing EPA ethyl ester (EPA-E) with >98% purity were administered 3 times/day, for a total daily dose of 1800 mg. (paragraph bridging pages 536-537.) Regarding Claims 1, 3, and 7-10, Oikawa et al. teach patients having obesity (i.e., BMI ≥ 25) and/or dyslipidemia and/or serum triglycerides over 150 mg/dL and/or fasting plasma glucose between 110 mg/dL to 126 mg/dL, e.g., 139 ± 49 mg/dL. (Table 1.) Regarding Claims 5-6, Oikawa et al. teach the patients had serum total cholesterol levels of about 250 mg/dL. (Table 1.) 
Thus, Applicants did not administer a statin and EPA to novel patients, they merely examined the data test data already acquired in JELIS, which was conducted since 1996, and extracted a sub-population therefrom.  For example, Applicants state that 15,605 cases without definite diagnosis of the diabetes (EPA group, 7,810 cases; control group 7,795 cases) were extracted from 18,645 cases registered in JELIS and designated group 1.2  Next, 15,311 cases including the cases with the fasting blood glucose of less than 126 mg/dL and the cases wherein the fasting blood glucose had not been measured (EPA group, 7,650 cases; control group, 7,661 cases) were extracted from group 1.  See Specification at [0067]-[0068]. These patients (“cases”) were the “extracted” from the same population of 18,645 patients Oikawa et al. extracted their patient cases from.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Here, JELIS (Japan EPA Lipid Intervention Study) as taught in Oikawa et al. inherently met all of the limitations of the instant claims because they were analyzing the data from the same starting patient population of 18,645.  Applicants merely extracted a different sub-population of patients that were already present in the JELIS registration data and now attempt to claim treatment of such patients that had already been present and treated in JELIS. 
In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Here, the applied prior art teaches the same method [administering a pharmaceutical composition comprising EPA ethyl ester to subjects being administered a statin] and evaluated its effects on incidence of coronary artery disease in hypercholesterolemic patients with impaired glucose metabolism but is silent on reducing the incidence of diabetes in specific sub-populations of treated patients. However, Applicants admit that such sub-populations of treated patients were inherently present at the time of JELIS as they merely analyzed data from a sub-population of patients that were already present in the JELIS data. Accordingly, that Applicants have found a new, inherent property of the method of JELIS in a particular sub-population of patients that were present and treated in JELIS does not constitute a novel method of treatment of a novel population of subjects as the claimed patient population(s) were necessarily present and treated in JELIS.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Here, the prior art discloses subject matter that inherently anticipates the claimed methods because the same subjects were treated with the same active agent(s) as presently claimed.  That the data from JELIS was not analyzed by Oikawa et al. in the same manner as analyzed by Applicants does not negate the fact that patients having the claimed fasting blood glucose, serum HDL cholesterol concentration, triglyceride concentration, etc. were registered and treated in JELIS. Indeed, Applicants admit that “[t]he number of patients who experienced new incidence of the diabetes (DM:Diabetes Mellitus) during the JELIS test (number of DM incidence), proportion of such patients (DM incidence rate, %), and the suppression rate of DM incidence by EPA administration (%%) are shown in Table 1.” (Specification at [0071]) (Emphasis Added). Thus, these patients were necessarily present “during the JELIS test” taught in Oikawa et al. and a reduced incidence of new diabetes was an inherent clinical outcome in JELIS whether recognized or appreciated by Oikawa et al. or not.
At bottom, Applicants are not entitled to patent the treatment of a population of subjects that were already treated over a decade prior to Applicants’ invention simply because they analyzed the patient data from those treated subjects and observed an inherent result that resulted from that treatment, i.e., reduced incidence of diabetes.


Claims 1, 3-4, 7, and 11-13 are rejected under 35 U.S.C. 102(b) as being anticipated by OSTERLOH ET AL. (WO 2010/147994; Published Dec. 23, 2010) (cited by Applicants in IDS filed 02/19/2021; Foreign Patent Document Cite No. 7).
Regarding Claim 1, Osterloh et al. teach methods for treating and/or preventing cardiovascular-related diseases in subjects on concomitant stain therapy, comprising administering to the subject a pharmaceutical composition comprising polyunsaturated fatty acids, for example about 1 g to about 4 g of EPA per day.  ([0002] & [0003].) They teach the subject in on concomitant stable statin therapy at time of initiation of ultra-pure EPA therapy. ([0011].) They teach the invention provides a method of lowering triglycerides in subject on stable statin therapy and having mean baseline fasting triglyceride level of about 200 mg/dl to about 500 mg/dl. ([0017].) They teach the methods of the invention comprise a step of measuring a subject’s (or subject group’s mean) baseline lipid profile prior to initiating therapy.  In another embodiment, methods of the invention comprise the step of identifying a subject or subject group having one or more of, inter alia, baseline HDL-C value (or mean) of about 10 to about 100 mg/dl, for example not more than about 40 mg/dl. ([0024].) Regarding Claim 3, they teach administering to a subject or subject group in need thereof a pharmaceutical composition as described therein, the subject or subject group has hypertriglyceridemia. ([0009].) Regarding Claim 7, the subject or subject group has a baseline LDL-C level of about 40 mg/dl to about 115 mg/dl. ([0010].) Regarding Claims 1 and 11-12, they teach EPA as an active ingredient, wherein EPA refers to eicosapentaenoic acid and/or a pharmaceutically acceptable ester, wherein the EPA comprises eicosapentaenoic acid ethyl ester. The composition comprises at least 96% by weight EPA, e.g., at least 98% or at least 99% by weight of EPA. ([0044]-[0045]; [0048]; [0106].) Regarding Claim 13, the treatment is over a period of about 1 to about 200 weeks. ([0025].) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over YOKOYAMA ET AL. (American Heart Journal, October 2003, vol. 146, pages 613-620), SAITO ET AL. (Atherosclerosis, 2008, vol. 200, pages 135-140), and OIKAWA ET AL. (Atherosclerosis, 2009, vol. 206, pages 535-539) in view of LAZICH ET AL. (Diabetes Obes. Metab. 2012, Feb;14(2):181-186) (ABSTRACT Attached).
	Claim 2 requires further administering rosiglitazone to the subject of Claim 1.
	The teachings of Yokoyama et al., Saito et al., and Oikawa et al. are as applied to Claims 1 and 3-13 supra (see 35 U.S.C. 102(b) rejections).  In summary of said teachings, all of Yokoyama et al., Saito et al., and Oikawa et al. teach administering a statin and a pharmaceutical composition comprising ethyl-EPA to subjects having serum triglyceride concentrations of at least 150 mg/dl. Notably, Oikawa et al. teach 4565 subjects of the JEVIS trial had impaired glucose metabolism, e.g., patients who had diabetes mellitus and patients who had a fasting plasma glucose of 110 mg/dL or higher.
	Claim 2 differs from Yokoyama et al., Saito et al., and Oikawa et al. in so far as they do not expressly teach the subjects were further administered rosiglitazone.
	Lazich et al. teach co-administration of a statin (simvastatin) and rosiglitazone to patients with metabolic syndrome leads to greater reductions in markers of vascular inflammation and oxidant stress, 24-h ambulatory BP and increases in adiponectin as well as improved glycemic indices. (Abstract.)
	The further administration of rosiglitazone to the subjects of the JEVIS trial that had impaired glucose metabolism as taught in Yokoyama et al., Saito et al., and Oikawa et al. would have been an obvious to a person of ordinary skill in the art.  This is because co-administration of a statin and rosiglitazone to patients with metabolic syndrome was known to lead to reductions in markers of vascular inflammation and oxidant stress, 24-h ambulatory BP and increases in adiponectin as well as improved glycemic indices.  Oikawa et al. teach 4565 subjects of the JEVIS trial had impaired glucose metabolism, e.g., patients who had diabetes mellitus and patients who had a fasting plasma glucose of 110 mg/dL or higher. Such patients would have likely (although not expressly taught in Yokoyama et al., Saito et al., or Oikawa et al.) have been taking medication to improve their glucose levels.  Rosiglitazone, particularly in combination with simvastatin as taught in Yokoyama et al., Saito et al., and Oikawa et al., would have been an obvious drug to administer to patients with diabetes mellitus and patients who had a fasting plasma glucose of 110 mg/dL or higher as suggested by the teachings of Lazich et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 8,802,718
Claims 1, 3, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,802,718.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘718 patent anticipates the rejected claims.  Like instant Claims 1 and 11, the ‘718 patent claims administering ethyl icosapentate (ethyl-EPA) in combination with a statin to patients having triglycerides of at least 150 mg/dl. (Claim 1 of ‘718 patent.)  Like instant Claim 3, by definition triglycerides of at least 150 mg/dl is hypertriglyceridemia.  Like instant Claim 12, the ‘718 patent claims the content of ethyl-EPA is at least 96.5%. (Claim 2 of ‘718 patent.)  Like instant Claim 13, the ‘718 patent claims the ethyl-EPA is administered daily for two years or more. (Claim 6 of ‘718 patent.)
Accordingly, the ‘718 patent claims anticipate instant Claims 1, 3, and 11-13.  As discussed in detail supra, the intended clinical result, i.e., “reducing an incidence of diabetes”, is not afforded patentable weight.  The method of “reducing occurrence of a cardiovascular event” as claimed in the ‘718 patent will also naturally reduce an incidence of diabetes in the treated patients because the same active agents are being administered to the same subjects, i.e., patients having triglycerides of at least 150 mg/dl.

U.S. Patent No. 8,853,256
Claims 1, 3, 5-6, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,853,256.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘256 patent anticipates the rejected claims.  Like instant Claims 1 and 11, the ‘256 patent claims administering ethyl icosapentate (ethyl-EPA) in combination with a statin to patients having triglycerides of at least 150 mg/dl. (Claims 1 and 8 of ‘256 patent.)  Like instant Claim 3, by definition triglycerides of at least 150 mg/dl is hypertriglyceridemia.  Like instant Claims 5-6, the ‘256 patent claims the patients having total cholesterol of at least 220 mg/dl. (Claim 8 of ‘256 patent.) Like instant Claim 12, the ‘256 patent claims the content of ethyl-EPA is at least 96.5%. (Claims 1 and 8 of ‘256 patent.)  Like instant Claim 13, the ‘718 patent claims the ethyl-EPA is administered daily for two years or more. (Claims 4 and 11 of ‘256 patent.)
Accordingly, the ‘256 patent claims anticipate instant Claims 1, 3, 5-6, and 11-13.  As discussed in detail supra, the intended clinical result, i.e., “reducing an incidence of diabetes”, is not afforded patentable weight.  The method of “reducing occurrence of a cardiovascular event” as claimed in the ‘256 patent will also naturally reduce an incidence of diabetes in the treated patients because the same active agents are being administered to the same subjects, i.e., patients having triglycerides of at least 150 mg/dl and total cholesterol of at least 250 mg/dl.

U.S. Patent No. 9,700,537
Claims 1, 3, 5-6, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,700,537.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘537 patent anticipates the rejected claims.  Like instant Claims 1 and 11, the ‘537 patent claims administering ethyl icosapentate (ethyl-EPA) in combination with a statin to patients having triglycerides of at least 150 mg/dl. (Claims 1 and 9 of ‘537 patent.)  Like instant Claim 3, by definition triglycerides of at least 150 mg/dl is hypertriglyceridemia.  Like instant Claims 5-6, the ‘537 patent claims the patients having total cholesterol of at least 220 mg/dl. (Claim 9 of ‘537 patent.) Like instant Claim 12, the ‘537 patent claims the content of ethyl-EPA is at least 96.5%. (Claims 8 and 16 of ‘537 patent.)  Like instant Claim 13, the ‘537 patent claims the ethyl-EPA is administered daily for two years or more. (Claims 4 and 12 of ‘537 patent.)
Accordingly, the ‘537 patent claims anticipate instant Claims 1, 3, 5-6, and 11-13.  As discussed in detail supra, the intended clinical result, i.e., “reducing an incidence of diabetes”, is not afforded patentable weight.  The method of “reducing occurrence of a cardiovascular event” as claimed in the ‘537 patent will also naturally reduce an incidence of diabetes in the treated patients because the same active agents are being administered to the same subjects, i.e., patients having triglycerides of at least 150 mg/dl and total cholesterol of at least 250 mg/dl.


U.S. Patent No. 10,716,775
Claims 1, 3-6, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,716,775.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘775 patent anticipates the rejected claims.  Like instant Claims 1 and 11, the ‘537 patent claims administering ethyl icosapentate (ethyl-EPA) in combination with a statin to patients having triglycerides of at least 150 mg/dl. (Claims 1-2 and 10-11 of ‘775 patent.)  Like instant Claim 3, the patient suffers from hypertriglyceridemia. (Claims 1 and 10 of ‘775 patent.) Like instant Claim 4, the patient has prediabetes or abnormal glucose tolerance, which obviously puts them at high risk of a diabetes incident. (Claims 1 and 10 of ‘775 patent.) Like instant Claims 5-6, the ‘775 patent claims the patients having total cholesterol of at least 220 mg/dl. (Claims 4 and 13 of ‘775 patent.) Like instant Claim 12, the ‘775 patent claims the content of ethyl-EPA is at least 96.5%. (Claims 9 and 18 of ‘775 patent.)  Like instant Claim 13, the ‘775 patent claims the ethyl-EPA is administered daily for two years or more. (Claims 5 and 14 of ‘775 patent.)
Accordingly, the ‘775 patent claims anticipate instant Claims 1, 3-6, and 11-13.  As discussed in detail supra, the intended clinical result, i.e., “reducing an incidence of diabetes”, is not afforded patentable weight.  The method of “reducing occurrence of a cardiovascular event” as claimed in the ‘775 patent will also naturally reduce an incidence of diabetes in the treated patients because the same active agents are being administered to the same subjects, i.e., patients having triglycerides of at least 150 mg/dl.


U.S. Patent No. 9,539,230
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,539,230 in view of YOKOYAMA ET AL. (American Heart Journal, October 2003, vol. 146, pages 613-620), SAITO ET AL. (Atherosclerosis, 2008, vol. 200, pages 135-140), and OIKAWA ET AL. (Atherosclerosis, 2009, vol. 206, pages 535-539). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially overlapping subject matter.  Like the instant claims, the ‘230 patent claims are drawn to a method of reducing new incidence rate of diabetes in subjects administered an HMG-CoA reductase inhibitor, e.g., a statin.  Like the instant claims, the ‘230 patent claims further limit the subjects based on fasting blood glucose and/or lipid concentrations.  For example, instant claim 1 requires the subject having a serum triglyceride concentration of at least 150 mg/dl and dependent claims 8-9 require the subject has a fasting blood glucose of less than 126 mg/dl, e.g., at least 110 mg/dl and less than 126 mg/dl.  Claim 1 of the ‘230 also requires the patient has a fasting blood glucose at least from 110 mg/dL to less than 126 mg/dL and it recites, in dependent claim 5, that the patient has a serum triglyceride concentration of at least 150 mg/dl.  Like instant claim 3, dependent claim 6 of the ‘230 patent recites the patient has hypertriglyceridemia.  Like instant claim 10, dependent claim 7 of the ‘230 patent recites the patient has impaired glucose tolerance or obesity.  
The instant claims differ from the ‘230 patent claims only in so far as they require administration of “a statin”, whereas the ‘230 patent claims recite administration of an HMG-CoA RI.  However, the only HMG-CoA RIs disclosed or described in the ‘230 patent disclosure are statins.  Indeed, the ‘230 patent appears to use the terms “statin” and “HMG-CoA RI” interchangeably.  For example, throughout the ‘230 patent disclosure the term “statin” is followed by “HMG-CoA RI” in parentheses, i.e., “statin (HMG-CoA RI)”. (col. 1, lines 46-48; col. 5, lines 6-13; col. 15, lines 24-39; e.g.)  Thus, the term HMG-CoA RI as used in the ‘230 patent claims is construed to mean “a statin” as recited in the instant claims.
Dependent Claims 5-7 further differ from the ‘230 patent claims in so far as they require the subject having serum total cholesterol level of at least 250 mg/dl or LDL-C level of about 120 mg/dl.  The teachings of Yokoyama et al., Saito et al., and Oikawa et al. are as applied to Claims 1 and 3-13 supra (see 35 U.S.C. 102(b) rejections).  In summary of said teachings, all of Yokoyama et al., Saito et al., and Oikawa et al. teach administering a statin and a pharmaceutical composition comprising ethyl-EPA to subjects having serum triglyceride concentrations of at least 150 mg/dl and/or serum total cholesterol level of at least 250 mg/dl and/or LDL-C level of about 120 mg/dl. It would have been an obvious modification of the ‘230 patent claimed method to include subjects having any combination of known lipid parameters as treatment of such patients with a statin and EPA was already well-known in the art.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the total patients taught in Yokoyama et al. is also 18,645.
        2 Note that the total patients taught in Oikawa et al. is also 18,645.